Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the instant application discloses a game console to render the recorded virtual content for display on HMD, a user’s HMD and a scene camera to capture the user in the scene, the relationship of these devices is represented by Fig 1B below:

    PNG
    media_image1.png
    295
    435
    media_image1.png
    Greyscale

Further, the instant applicant cites replaying the HMD game play using metadata captured during the HMD game play to adjust the game play point of view (POV) to align with the camera POV, said replaying causing the adjusted game play POV to have a different viewing angle into the HMO game play than the game play POV, wherein replaying the HMD game play generates video frames for video from said adjusted game play POV, see also Fig 2B below:

    PNG
    media_image2.png
    722
    533
    media_image2.png
    Greyscale

 The prior art fails to teach above feature cited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612